Citation Nr: 1741597	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-34 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service-connection for bilateral hearing loss. 

2.  Entitlement to service-connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1999 to August 2003

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and February 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the claims has since been transferred to the RO in St. Paul, Minnesota  

By way of a May 2016 correspondence, the Veteran's representative indicated that the Veteran would like a videoconference hearing.  Unfortunately, the RO failed to schedule a hearing for the Veteran prior to certifying a case to the Board.  The Veteran is not prejudiced by this omission with respect to residuals of TBI as the Board grants service-connection.  

The issue of entitlement to service-connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The residuals of Veteran's TBI are as likely as not the result of a motor vehicle accident in service.  


CONCLUSION OF LAW

The elements of service connection for the residuals of a TBI have been met.
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Resolving all reasonably doubt in the Veteran's favor, the Board grants entitlement to service-connection for residuals of TBI because the most probative evidence of record indicates that this disability was at least as likely as not caused by a motor vehicle accident in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the present case there is no dispute that the Veteran was in a motor vehicle accident while in active service.  It is also undisputed that the November 2016 VA medical Examination is the only VA Medical Examination that complies with VA regulations that require that TBI opinions be provided by specific medical professionals, such as a neurologist or a psychiatrist.  See July 2016 Correspondence from RO (Indicating Veteran's previous examinations were inadequate for determining service-connection).  Following the November 2016 VA Examination, a VA psychiatrist opined that it was at least as likely as not that the Veteran's TBI was the result of the motor vehicle accident suffered by the Veteran in service.  The Board finds the examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Since the examiner's opinion provides evidence that is at least equipoise, the Board will resolve reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Consequently, entitlement to service connection for residuals of TBI is granted.  


ORDER

Entitlement to service-connection for residuals of TBI is granted.  


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The issue of entitlement to service-connection for hearing loss must be remanded to afford the Veteran his right to a Board hearing.  A May 2016 Correspondence from the Veteran's representative indicates that the Veteran would like a Board videoconference hearing in this case.  Unfortunately, the RO failed to schedule the hearing before certifying this matter to the Board.  Because videoconference hearings are scheduled by the RO, remand is necessary so that the Veteran's hearing can be scheduled.  See 38 C.F.R. §§ 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the appropriate procedures, schedule the Veteran for a videoconference hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


